covehnnenr eats division department of the treasury internal_revenue_service washington d c dec tep ralaz re taxpayer dear this is in response to your ruling_request dated date from your authorized representative in which you request an automatic amortization extension contained in sec_431 of the internal_revenue_code the code this extension would be effective for the plan_year beginning date this letter is to inform you that your request has been denied - the extension of the amortization periods of the unfunded liabilities of the plan falls under sec_431 of the code sec_431 of the code requires the secretary to extend the period of time required to amortize any unfunded_liability of a plan for a period of time not in excess of years if the plan submits an application meeting the criteria stated in sec_431b the plan must submit the required information to meet the criteria in sec_431 including a certification from the plan’s actuary that i absent the extension under subparagraph a the plan would have an accumulated_funding_deficiency in the current plan_year or any of the succeeding plan years ii the plan_sponsor has adopted a plan to improve the plan's funding status iii the plan is projected to have sufficient assets to timely pay expected benefits and anticipated expenditures over the amortization period as extended and iv the notice required under paragraph a has been provided the actuarial certification provided indicated that ll the plan_sponsor has not devised a plan to improve the plan's funding status such a plan will be devised in the plan_year if necessary the trustees will be working on a plan to eliminate the projected funding deficiency based on the above actuarial certification sec_431ii has not been met therefore we cannot provide a favorable ruling for an extension we have sent a copy of this letter to the ’ and to the this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you require further assistance in this matter please contact ' please address all correspondence to se t ep ra a2 sincerely yours oo l- _ david m ziegler manager ep actuarial group
